CAYTON, Chief Judge.
This appeal is from an order of the Rent Administrator granting rent increases on the Long'fellow Apartments, 5521 Colorado Avenue, Northwest. It is brought here by the same owner who appealed in Crisp v. Giles, No. 744, D.C.Mun.App., 65 A.2d 204, decided by us today.
Here 66 apartments are involved and the increase requested was based on claimed increases since January 1, 1941 in taxes, maintenance, operating costs and expenses. Here, as in Crisp v. Giles, No. 744, the Administrator called on petitioner to file a full and complete statement of all the evidence introduced at the examiner’s hearing. A statement of proceedings and evidence was filed but in it we do not find anything which would justify a reversal of the Administrator’s decision. ' The statement does not reveal the total rents collected by the landlord before the petition was filed or those authorized by the Administrator’s order. Nor is this" information to be found anywhere else in the record before us. Furthermore, though some 66 apartments are involved the record reveals the Administrator’s de: cisión on only three. In petitioner’s brief *207it is stated .that the Administrator’s order would give the landlord an annual increase of $963. But no such figure appears anywhere in the record.
Thus it seems clea.r that the landlord in this case has failed to establish any basis on which we could say that there was error in the decision of the Administrator. Affirmed.
HOOD, Associate Judge, concurs in the result.